NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOLORES ANTONIA LARA-CRUZ;                      No.    15-71384
JOSE ALFREDO MADRID-LARA,
                                                Agency Nos.       A087-537-497
                Petitioners,                                      A087-537-498

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Dolores Antonia Lara-Cruz (“Lara-Cruz”), a native and citizen of Honduras,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”).1 Our jurisdiction is governed by 8 U.S.C.

§ 1252. We dismiss the petition for review.

      Lara-Cruz does not challenge the agency’s denial of her application for

asylum as time-barred, nor does she challenge the agency’s denial of CAT

protection. She did not raise the timeliness of her asylum application in her appeal

to the BIA, and she did not raise either issue in her opening brief to this court. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (the court lacks

jurisdiction to review unexhausted claims); Martinez-Serrano, 94 F.3d at 1259-60.

      We lack jurisdiction to consider Lara-Cruz’s arguments regarding the

agency’s adverse credibility determination because she did not adequately raise the

issue of credibility before the BIA. See Barron, 358 F.3d at 677-78; Sola v.

Holder, 720 F.3d 1134, 1135-36 (9th Cir. 2013) (per curiam).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DISMISSED.



1
  Jose Alfredo Madrid-Lara (“Madrid-Lara”) is Lara-Cruz’s son. Lara-Cruz and
Madrid-Lara have waived any arguments related to Madrid-Lara’s application for
asylum, withholding of removal, and CAT protection. Martinez-Serrano v. INS,
94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in
a party’s opening brief are “deemed waived”).


                                          2                                    15-71384